Citation Nr: 1710905	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to October 1976 and from July 1978 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for neck and left hip disabilities; did not reopen a claim for service connection for a left femur disability; continued a 20 percent rating for a lumbar spine disability; and granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent initial rating.  In September 2011, the Board denied an increase to those disability ratings. 

The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, pursuant to a Joint Motion for Partial Remand, the Court vacated and remanded the September 2011 Board decision to the extent it denied entitlement to ratings in excess of 20 percent for a lumbar spine disability and 10 percent for radiculopathy of the left lower extremity.

In July 2013, the Board remanded claims for service connection for neck and left hip disabilities; reopening a claim for service connection for a left femur disability; continued a 20 percent rating for a lumbar spine disability; and granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent initial rating.

In April 2015, the Board denied entitlement to service connection for a neck disability, did not reopen a claim for service connection for a left femur disability, and denied an increased initial rating for radiculopathy of the left lower extremity while remanding claims for service connection for hypertension, diabetes mellitus and a left hip disability and an increased rating for a lumbar spine disability.  The Board observes that the remanded claims have not been recertified by the AOJ and will not be considered herein.

The Veteran appealed the Board's April 2015 decision to the Court.  In September 2012, pursuant to a July 2016 Memorandum Decision, the Court vacated and remanded the April 2015 Board decision to the extent it denied entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity at the same time affirming the Board denial of entitlement to service connection for a neck disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2015 Memorandum Decision indicates that the August 2013 VA examination report did not adequately consider flare-ups.  A new examination must be afforded the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his left lower extremity radiculopathy.  The examiner must review the claims file and must note that review in the report.  Any necessary evaluations, studies, and tests should be accomplished. 

Attempt, to the extent that it is possible, to have the examination conducted during a period of elevation or flare-up of radiculopathy symptomatology so that an accurate clinical picture of the Veteran's level of impairment when his disabilities are at their most severe may be obtained.  Prior to scheduling the examination, communicate with the Veteran regarding how it would be best to accomplish that.  All communication associated with the scheduling of the examination must be associated with the Veteran's claims file.  During the examination, the examiner must elicit from the Veteran an assessment of the current severity of his symptoms relative to their severity during a flare-up.  The examiner must fully discuss the Veteran's heightened symptomatology during a flare-up.

2.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



